Title: Thomas Jefferson to the Federal Assessor for Rockbridge County, 11 February 1815
From: Jefferson, Thomas
To: Rockbridge County, Federal Assessor for


          Sir  Monticello Feb. 11. 15.
          I own a tract of land of 157. acres in the county of Rockbridge including the Natural bridge, which being liable to the tax laid by Congress it is my duty to give you notice of it. it is I have leased to Dr William Thornton of Richmond a site on it for a shot manufactory, and nothing being provided in the lease as to taxes, I propose to pay those on the land, as he will of whatever improvements he makes on it. I therefore ask the favor of you to make the assessments distinct that each of us may know our separate part altho’ he will in the first instance pay the whole.
          Accept the assurance of my respect
          Th: Jefferson
        